UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7484



HORACE T. WOODS, III,

                                             Plaintiff - Appellant,

         versus


RONALD J. ANGELONE; JOHN B. METZGER, III,
Chairman,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-178-3)


Submitted:   January 22, 1998            Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Horace T. Woods, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. The district court referred

Appellant's complaint to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994), and after considering the allegations raised

in the complaint, the magistrate judge recommended dismissal.
     Appellant received notice that he had twenty days in which to

file objections to the magistrate judge’s report and recommendation

and that failure to object would waive appellate review. However,

Appellant failed to file timely objections in the district court.
Thus, the district court, after reviewing the magistrate judge's

report and recommendation, adopted the magistrate judge's report

and recommendation and dismissed the case. Appellant appeals.

     The filing of timely objections to a magistrate judge's report

and recommendation is necessary to preserve appellate review of the

substance of the report. See United States v. Schronce, 727 F.2d
91, 94 (4th Cir. 1984). Because Appellant failed to file objections

after receiving notification of the need to file such objections,
he waived his right to appellate review. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED



                                2